DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 8-13, drawn to polypeptide probe sets, classified in C07K 14/00.
II. Claims 14-18, drawn to polynucleotide probe sets, classified in C12N 15/00.

The inventions are independent or distinct, each from the other because:
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not capable of use together and have a materially different design, mode of operation, function, and effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Species
A) Species of Polypeptide:
This application contains claims directed to the following patentably distinct species of polypeptides, wherein Applicant selects two or more of the following: 
A1) ATP6AP1 (SEQ ID NO: 13), 
A2) PDCD6IP (SEQ ID NO: 21), 
A3) DBT (SEQ ID NO: 25), 
A4) CSNK1E (SEQ ID NO: 9), 
A5) FRS3 (SEQ ID NO: 3), 
A6) RAC3 (SEQ ID NO: 15), 
A7) HOXD1 (SEQ ID NO: 7), 
A8) SF3A1 (SEQ ID NO: 1), 
A9) CTBP1 (SEQ ID NO: 29), 
A10) C15orf48 (SEQ ID NO: 35), 
A11) MYOZ2 (SEQ ID NO: 33), 
A12) EIF3E (SEQ ID NO: 39), 
A13) BAT4 (SEQ ID NO: 5), 
A14) ATF3 (SEQ ID NO: 19), 
A15) BMX (SEQ ID NO: 45), 
A16) RABSA (SEQ ID NO: 23), 
A17) UBAP1 (SEQ ID NO: 47), 
A18) SOX2 (SEQ ID NO: 31), 
A19) GPR157 (SEQ ID NO: 43), 
A20) BDNF (SEQ ID NO: 17), 
A21) ZMYM6 (SEQ ID NO: 41), 
A22) SLC33A1 (SEQ ID NO: 11), 
A23) TRIM32 (SEQ ID NO: 37), 
A24) ALG10 (SEQ ID NO: 27), 
A25) TFCP2 (SEQ ID NO: 49), 
A26) SERPINHI (SEQ ID NO: 51), 
A27) SELL (SEQ ID NO: 55), 
A28) ZNF510 (SEQ ID NO: 53)
The species are independent or distinct because each sequence corresponds to a distinct structure and function, requiring its own search of the sequence and literature databases. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (i.e., two or more of the specific polypeptides listed above), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
• the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
• the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
• the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic sources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

B) Species of Polynucleotide:
This application contains claims directed to the following patentably distinct species of polypeptides, wherein Applicant selects two or more of the following: 
B1) ATP6AP1 (SEQ ID NO: 14), 
B2) PDCD6IP (SEQ ID NO: 22), 
B3) DBT (SEQ ID NO: 26), 
B4) CSNK1E (SEQ ID NO: 10), 
B5) FRS3 (SEQ ID NO: 4), 
B6) RAC3 (SEQ ID NO: 16), 
B7) HOXD1 (SEQ ID NO: 8), 
B8) SF3A1 (SEQ ID NO: 2), 
B9) CTBP1 (SEQ ID NO: 30), 
B10) C15orf48 (SEQ ID NO: 36), 
B11) MYOZ2 (SEQ ID NO: 34), 
B12) EIF3E (SEQ ID NO: 40), 
B13) BAT4 (SEQ ID NO: 6), 
B14) ATF3 (SEQ ID NO: 20), 
B15) BMX (SEQ ID NO: 46), 
B16) RABSA (SEQ ID NO: 24), 
B17) UBAP1 (SEQ ID NO: 48), 
B18) SOX2 (SEQ ID NO: 32), 
B19) GPR157 (SEQ ID NO: 44), 
B20) BDNF (SEQ ID NO: 18), 
B21) ZMYM6 (SEQ ID NO: 42), 
B22) SLC33A1 (SEQ ID NO: 12), 
B23) TRIM32 (SEQ ID NO: 38), 
A24) ALG10 (SEQ ID NO: 28), 
B25) TFCP2 (SEQ ID NO: 50), 
B26) SERPINHI (SEQ ID NO: 52), 
B27) SELL (SEQ ID NO: 56), 
B28) ZNF510 (SEQ ID NO: 54)
The species are independent or distinct because each sequence corresponds to a distinct structure and function, requiring its own search of the sequence and literature databases. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (i.e., two or more of the specific polynucleotides listed above), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
• the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
• the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
• the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic sources, or employing different search strategies or search queries)

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
21 June 2021